Motion Granted; Petition for
Writ of Mandamus Dismissed and Memorandum Opinion filed June 14, 2011.
 
            
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00296-CV
____________
 
IN RE UNDERWRITERS AT LLOYD’S LONDON, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
129th District Court
Harris County, Texas
Trial Court No. 2010-42044
 
 
 

M E M O R
A N D U M   O P I N I O N
            On April 4, 2011, Relator filed a petition for writ of
mandamus in this Court.  See Tex. Gov’t Code Ann §22.221 (Vernon 2004); see
also Tex. R. App. P. 52.1.  On May 25, 2011, relator filed a motion to
dismiss the petition appeal because the parties have settled all matters in
controversy.  The motion is granted.
            Accordingly, the petition for writ of mandamus is ordered
dismissed.




                                                            PER
CURIAM
Panel
consists of Justices Anderson, Brown, and Christopher.